DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-20 recite the limitation "the method".  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the electromagnetic spectrum" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee (US 20140312247 A1).
With regards to claims 1 and 2, McKee discloses a fluorescent system (Fig. 1) and method for detecting the presence of a specimen (Abstract) comprising: a source 110 of electromagnetic radiation associated with a consumer electronic device 101; a sensor 120 associated with the consumer electronic device; and an emissive species capable of producing a detectable signal by the sensor, the detectable signal having one or more detectable delayed emissions [0025] (capturing fluorescent light emitted from a specimen).
With regards to claim 7, McKee discloses an LED component (Abstract).

With regards to claim 19, McKee discloses wherein the emissive material is excited by a white light source [0004].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 3-6, 8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee.
With regards to claims 3 and 8, McKee does not specifically teach wherein one or more emissive species are excited and a smartphone detects a steady-state photon emission event and a non-steady-state emission event or optionally a non-steady-state photon emission event and/or a rolling shutter mechanism associated with the method. However, it is noted that those skilled in the art appreciate that such modifications would have been known. Modifying McKee with an excitation source configured as a pulsed excitation source via a rolling shutter and/or a modulated excitation source would have been obvious in view of providing the capability of detecting different fluorophores. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with the claimed limitation.
With regards to claims 4-6, 10-12, and 20, McKee does not specify the claimed wavelengths, emission delay, and/or detectable signal. Nevertheless, the wavelengths, emission delays, and detectable signal are generally related to the specific specimen of interest. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with the claimed limitations to identify samples that correspond to the claimed features.
With regards to claims 13 -18, McKee does not specifically teach the claimed emissive materials. However, it is noted that the claimed materials were generally known and would have been considered an obvious matter of design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with any of the claimed emissive materials depending upon the bonding abilities with a specific sample of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884